Citation Nr: 1302942	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral sensorineural hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Veteran requested to appear for a hearing to be conducted by a Veteran's Law Judge.  In July 2009, the Veteran withdrew his request for a hearing.  

The issue of entitlement to service connection for tinnitus and the reopened issue of entitlement to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDINGS OF FACT

1.  In March 1972, the RO denied service connection for hearing loss; it held that the Veteran had hearing loss prior to active duty and, although there was some increase in disability during active duty, in the absence of evidence of any trauma or undue hardship, the increase in disability was considered due to the natural progression of the hearing loss; the Veteran was notified of the decision in March 1972 and the decision is final.  

2.  In October 2007, the Veteran sought to reopen the claim of entitlement to service connection for hearing loss.

3.  Evidence associated with the claims file since the March 1972 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The March 1972 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the March 1972 rating decision that denied service connection for hearing loss is new and material, and the claim for that benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in August 2008 and October 2008 with regard to the disabilities on appeal.  The letters addressed all of the notice elements and were sent prior to the initial unfavorable decision by the RO in September 2008.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA such as the current hearing loss claim, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the current case, the Veteran was provided with proper Kent notification via the October 2008 letter.  

As set out below, the Board is reopening the claim of entitlement to service connection for hearing loss and remanding the issue for additional evidentiary development.  The tinnitus claim is also being remanded as intertwined with the hearing loss claim.  Any deficiency in the duty to assist the Veteran can be addressed while the claims are remanded.  

Whether new and material evidence has been received to reopen the claim of entitlement to service connection of bilateral hearing loss

In December 1971, the Veteran submitted a claim of entitlement to service connection for hearing loss.  In March 1972, the RO denied the claim and the Veteran was informed of the denial the same month.  No further communication was received from the Veteran until October 2007.  The March 1972 rating decision which denied service connection for hearing loss is final.  38 U.S.C.A. § 7105.  

In October 2007, the Veteran again submitted a claim of entitlement to service connection for hearing loss.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

When a claim is the subject of a prior final denial, it may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating decision is presumed credible for the purposes of reopening the claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1972 rating decision which denied service connection for hearing loss consists of the Veteran's service treatment records and the report of a February 1972 audiological examination.  The RO denied the claim as defective hearing was shown at the induction examination and also at discharge.  The VA examination documented hearing loss for VA purposes.  The bases for the decision was that, although there was some increase in hearing loss noted at the time of the separation examination, in the absence of any trauma or undue hardship, the increase was considered as due to the natural progression of the hearing loss.  

The pertinent evidence added to the record subsequent to the March 1972 rating decision consists of the Veteran's statements, a buddy statement, the report of a September 2008 VA audiological examination and a letter dated in October 2008 from a private physician.  

The Board finds that some of the evidence received subsequent to the March 1972 rating decision which denied service connection for hearing loss satisfies the definition of "new and material evidence."  

A buddy statement dated in August 2008 is new as it was not of record at the time of the prior final decision.  The author reports that he served with the Veteran in Vietnam.  He wrote that, during performance of his regular duties, the Veteran was exposed daily to working in close proximity to large construction equipment and helicopters without hearing protection devices.  The equipment was producing noise levels ranging from 100 decibels to 140 decibels.  The Board finds this evidence is material to the Veteran's claim of entitlement to service connection for hearing loss.  It provides documentation that the Veteran was exposed to hazardous noise levels during active duty.  The lack of trauma or undue hardship was cited as a reason by the RO for the prior denial of the claim of entitlement to service connection for hearing loss.  

The Board also finds an October 2008 letter from a private physician satisfies the definition of "new and material evidence."  In October 2008, the private physician noted that the Veteran had been exposed to high intensity noise during active duty and did not use hearing protection.  Profound sensorineural hearing loss was diagnosed.  The physician opined that the only thing the hearing loss could be due to would be acoustic trauma during military service.  This letter is new as it was not of record at the time of the prior denial and it is also material to the claim.  The letter provides evidence of a link between active duty and current hearing loss.  Prior to this, such a link had not been reported by any health care professionals.  

The Board finds the buddy statement and the October 2008 letter, when assumed to be credible for purposes of reopening the claim, raise a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Prior to de novo adjudication of the claim, the Board finds additional evidentiary development is required to accurately adjudicate the hearing loss claim.  This develop is set out in the Remand portion of the decision below.  


ORDER

As new and material evidence to reopen the claim for service connection for hearing loss has been received, to this limited extent, the appeal is granted.



REMAND

The Veteran is claiming entitlement to service connection for hearing loss.  As set out above, the claim had previously been denied as it was determined that the Veteran had hearing loss prior to active duty service which was not aggravated by active duty.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

In support of the Veteran's claim, VA arranged to have him examined by an audiologist in September 2008.  At that time, the Veteran reported noise exposure during active duty from heavy equipment that he worked around.  He was also exposed to helicopter noise on several occasions.  After discharge, he worked in the banking industry for 20 years.  Recreationally, he reported he had farmed for many years with exposure to tractors and farm equipment.  He also occasionally hunted over the years and also participated in battlefield reenactments.  He tried to wear hearing protection both in and outside the military as much as possible.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
70
150
100
LEFT
20
20
75
75
70

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 76 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the current bilateral hearing loss was less likely than not caused by or a result of military noise exposure.  The examiner observed that the Veteran had bilateral hearing loss in the mild to moderate range.  It was observed that the thresholds reported on the VA Form 88 were incorrect and were recorded as being slightly better than the actual thresholds from the automatic audiogram.  A February 1972 VA examination documented moderate to moderately severe hearing loss on the right and mild to moderate hearing loss on the left.  When the 1972 audio examination is compared with the entrance examination findings, a 5 decibel shift was observed at 2000 Hertz on the left and also at 4000 Hertz on the right and a 10 decibel shift was seen at 2000 Hertz on the right.  The examiner opined this shift would not be considered a clinically significant drop in hearing over the 23 month period between the entrance examination and the post service VA examination in 1972.  This indicated to the examiner that further hearing loss was not incurred while the Veteran was in the military.  He reiterated his opinion that the current hearing loss was less likely as not caused or the result of military noise exposure.  

Unfortunately, the Board finds that the September 2008 VA examination is deficient for purposes of evaluating the Veteran's claim.  The examiner determined that the Veteran had pre-existing hearing loss and noted that the hearing loss disability increased in severity during active duty.  The examiner opined that it was less likely than not that the current hearing loss was caused by or a result of military service.  Significantly, regulations provides that clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service (as is the current case).  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  The examiner used the wrong standard when evaluating the hearing loss claim.  Instead of finding that it is less likely than not that the hearing loss was not caused or the result of military service, the standard to be applied is whether there is clear and unmistakable evidence to rebut the presumption of aggravation of the pre-existing hearing loss.  A remand is required to obtain this evidence.  

The Veteran is claiming entitlement to service connection for tinnitus.  The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  In addition, the Director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was further noted that delayed-onset tinnitus must also be considered.  In light of the above and the fact that the claim for service connection for hearing loss is being remanded for a revised etiology opinion, the Board finds the claim of entitlement to service connection for tinnitus is inextricably intertwined with the claim of entitlement to service connection for hearing loss.  

To ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral hearing loss disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide opinions as follows:

a.)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the hearing loss noted at the time of the Veteran's enlistment examination increased in severity during the Veteran's period of active service.  A complete explanation for the opinion must be provided.

b.)  If it is determined that the hearing loss noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  A complete explanation for the opinion must be provided.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why it was determined the requested opinion could not be provided without resort to speculation.  

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for service connection for hearing loss and tinnitus, in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Kathleen K. Gallagher
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


